STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   July 28, 2015
               Plaintiff-Appellee,

v                                                                  No. 321387
                                                                   Washtenaw Circuit Court
SHAWN LOVETO CAMERON, JR.,                                         LC No. 13-001315-FH

               Defendant-Appellant.


Before: MARKEY, P.J., and MURPHY and STEPHENS, JJ.

PER CURIAM.

        Defendant was convicted by a jury of assault with intent to do great bodily harm less than
murder, MCL 750.84. He was sentenced in January 2014 to a prison term of 13 months to 20
years. Defendant was also ordered to pay $68 in state costs, a $130 crime victim assessment,
$650 in attorney fees, and $1,611 in court costs. After sentencing, defendant filed a motion to
correct an invalid sentence with respect to the $1,611 in court costs in light of People v
Cunningham, 496 Mich 145; 852 NW2d 118 (2014). Cunningham held that MCL 769.1k(1)(b)
did not provide courts with independent authority to impose court costs in criminal cases. Id. at
147. Shortly after defendant filed his motion to correct the sentence, 2014 PA 352 took effect,
wherein the Legislature amended MCL 769.1k(1)(b), authorizing the imposition of court costs.
At the hearing on defendant’s motion, the trial court informed defense counsel of the statutory
amendment, and counsel withdrew the motion, although the trial court still formally entered an
order denying the motion on the basis of 2014 PA 352. On appeal, defendant solely challenges
the imposition of $1,611 in court costs. Defendant argues that there was no statutory authority
for the imposition of court costs at the time of his sentencing and that, to the extent that the
amendment of MCL 769.1k(1)(b) retroactively authorized the assessment, the amendment
violated the state and federal Ex Post Facto Clauses, US Const, art I, § 10; Const 1963, art 1,
§ 10. On the strength of this Court’s recent controlling opinion in People v Konopka, __ Mich
App __; __ NW2d __, issued March 3, 2015 (Docket No. 319913), we affirm the trial court’s
determination that MCL 769.1k(1)(b) retroactively authorized the imposition of court costs in
this case, but remand for an examination of the factual basis underlying the amount of court costs
that defendant was ordered to pay.

        As amended by 2014 PA 352, MCL 769.1k(1)(b)(iii) provides that a court may impose
the following cost on a defendant at sentencing:



                                               -1-
              [A]ny cost reasonably related to the actual costs incurred by the trial court
       without separately calculating those costs involved in the particular case,
       including, but not limited to, the following:

               (A) Salaries and benefits for relevant court personnel.

               (B) Goods and services necessary for the operation of the court.

              (C) Necessary expenses for the operation and maintenance of court
       buildings and facilities.

      2014 PA 352 became effective on October 17, 2014, and the enacting sections of 2014
PA 352 provided:

               Enacting section 1. This amendatory act applies to all fines, costs, and
       assessments ordered or assessed under section 1k of chapter IX of the code of
       criminal procedure, 1927 PA 175, MCL 769.1k, before June 18, 2014, and after
       the effective date of this amendatory act.

              Enacting section 2. This amendatory act is a curative measure that
       addresses the authority of courts to impose costs under section 1k of chapter IX of
       the code of criminal procedure, 1927 PA 175, MCL 769.1k, before the issuance of
       the supreme court opinion in People v Cunningham, 496 Mich 145 (2014).
       [Emphasis added.]

       Here, defendant was sentenced in January 2014; therefore, the amended version of MCL
769.1k(1)(b)(iii) is retroactively applicable to defendant’s case and court costs are authorized.

        In Konopka, slip op at 8-16, this Court thoroughly addressed and rejected a host of
constitutional challenges to the amendment of MCL 769.1k(1)(b), including the same ex post
facto violations being claimed by defendant in the present case. We are bound by Konopka,
MCR 7.215(J)(1), and, accordingly, we affirm the trial court’s ruling that it had the authority to
impose court costs under 2014 PA 352; MCL 769.1k(1)(b)(iii). Defendant’s ex post facto
arguments are unavailing under Konopka. Further, consistent with Konopka, we remand for a
determination of the proper amount of costs, which amount must be “reasonably related to the
actual costs incurred by the trial court,” MCL 769.1k(1)(b)(iii). See Konopka, slip op at 16.1

        Affirmed with respect to the question of the trial court’s authority to impose costs, but
remanded for an examination of the factual basis for the $1,611 in court costs imposed by the
trial court. We do not retain jurisdiction.

                                                             /s/ Jane E. Markey
                                                             /s/ William B. Murphy
                                                             /s/ Cynthia Diane Stephens


1
  The lower court record contains no indication that the trial court contemplated or examined the
factual basis for the amount of costs, thereby necessitating a remand.

                                                -2-